Citation Nr: 0029089	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  99-14 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
fracture to the third lumbar vertebra with traumatic 
arthritis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to 
August 1952.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO). 


REMAND

In the VA examination of January 1998, the examiner noted 
that he did not have the medical file available for review.  
In the VA examination of March 1998, the examiner explained 
that the veteran's myelopathy was not from the L3 fracture.  
However, radiculopathy was indicated to "may be related" to 
the L3 fracture.  The nature and extent of the disability 
associated only with the lumbar vertebra with traumatic 
arthritis was not clearly indicated.  Further, the most 
recent evaluation of the veteran's back disability would not 
appear to meet the U.S. Court of Appeals for Veterans Claims 
(Court) requirements in DeLuca v. Brown, 8 Vet. App. 202, 
205-6 (1995) and Johnson (Brenda) v. Brown, 9 Vet. App. 7-10 
(1997).  While VA regulations mandate consideration of 
functional impairment due to pain, the regulations also 
contain the injunction that dysfunction due to pain must be 
"supported by adequate pathology and evidence by the visible 
behavior of the claimant . . . ."  38 C.F.R. § 4.40 (1999).

The Board must consider the veteran's subjective complaints 
concerning pain pursuant to 38 C.F.R. §§ 4.40, 4.45 (1999).  
However, based on the previous ratings of the veteran's back 
disability, the Board must note that there appears to be both 
a service-connected and nonservice-connected back disability.  
Efforts must be made to distinguish between the service-
connected fracture to the 3rd lumbar vertebra with traumatic 
arthritis and all nonservice connected thoracic or cervical 
spine disabilities.

In view of the state of the record, further development, as 
specified below, is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who possess 
additional records pertinent to the 
veteran's back disability.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified by the veteran which have not 
been previously secured.

2.  The RO should arrange for a VA 
examination to determine the nature, 
extent and severity of the veteran's 
service-connected residuals of a fracture 
to the 3rd lumbar vertebra with traumatic 
arthritis as well as the nature of any 
nonservice-connected back or neck 
disability found to be present.  The 
central purpose of this examination is to 
determine the functional limitations 
placed on the veteran by his service-
connected residuals of a fracture to the 
3rd lumbar vertebra with traumatic 
arthritis.  The claims folder or the 
pertinent medical records contained 
therein must be reviewed by the examiner 
in conjunction with the examination.  A 
copy of this REMAND must be reviewed by 
the examiner.  All necessary tests to 
distinguish between the service-connected 
and nonservice-connected back or neck 
disability must be performed.  The 
examiner should record pertinent medical 
complaints, symptoms, clinical findings 
and comment on the functional 
limitations, if any, caused by the 
veteran's service-connected back 
disability. 

The examiner should provide explicit 
responses to the following questions:  

(a) What are the manifestations of 
the service-connected residuals 
fracture to the 3rd lumbar vertebra 
with traumatic arthritis, if any?

(b) What are the manifestations of 
any nonservice-connected back 
disability, including a neck or 
dorsal spine disability, if any?  If 
the examiner is unable to 
distinguish the manifestations of 
the service-connected and 
nonservice-connected back or neck 
disabilities, the examiner should so 
indicate.  

(c) The veteran has complaints of 
pain that he attributes to his 
service-connected back disability.  
In light of a review of the medical 
evidence of record, including the VA 
examinations cited above, the 
examiner must specifically comment 
on the presence or absence of any 
objective manifestation that would 
demonstrate functional impairment 
due to pain attributable solely to 
the service-connected fracture to 
the 3rd lumbar vertebra with 
traumatic arthritis.

(d) Does the veteran have 
incoordination or an impaired 
ability to execute skilled movements 
smoothly as the result of his 
service-connected fracture to the 
3rd lumbar vertebra with traumatic 
arthritis?  If so, the examiner 
should comment on the severity of 
his incoordination and the effect 
incoordination has on his ability to 
function.


3.  After the development in question has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If their 
report is deficient in any manner, the RO 
must implement corrective procedures at 
once.

4.  After the completion of the above, 
the RO should readjudicate the claim with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained.  
The readjudication of the claim must be 
within the analytical framework provided 
by the Court in DeLuca, and it should 
consider alternative diagnostic criteria 
other than that provided by 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5292 (1999).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John J. Crowley
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



